Citation Nr: 0333129	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-04 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed chronic 
otitis media/externa.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for a claimed abdominal 
hernia.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1948 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision by the RO.  

In correspondence received in September 2003, the veteran 
made a reference to total disability.  

To the extent the veteran desires to raise a claim for VA 
benefits other than the service connection benefits claimed 
in the instant appeal, he should advise the RO of that fact 
such that appropriate action may be taken.  

The Board notes that, after receipt of the veteran's claim 
for increased disability ratings based on scars affecting his 
right knee and right hand, the RO issued a VCAA notification 
letter in June 2001.  

From a review of the claims file, it does not appear that the 
RO has since made a determination relevant to those claims.  
The matter is therefore referred to the RO for appropriate 
adjudicative action, to include completion of any additional 
procedural notifications consistent with Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  



REMAND

In November 1997, the veteran claimed entitlement to service 
connection for an abdominal hernia.  The RO denied 
entitlement to service connection for an abdominal ventral 
hernia in a rating decision dated in April 1998 and notified 
the veteran of that decision by letter dated April 22, 1998.  

In a statement received by the RO on April 6, 1999, the 
veteran referenced an attached copy of the RO's April 1998 
denial as well as his service retirement examination showing 
that he had had an umbilical hernia.  

In the letter the veteran requested his representative to do 
what he could "on this appeal."  Thereafter the RO denied 
entitlement to service connection for an abdominal hernia 
based on the lack of new and material evidence.  

From the Board's review of the record, however, the veteran's 
April 1999 statement, received within one year of the April 
1998 decision notification, may reasonably be considered a 
Notice of Disagreement in that such referenced the April 1998 
denial and evidenced the veteran's intent to appeal.  

The RO received a Substantive Appeal relevant to the hernia 
issue in April 2002, less than 60 days after the RO's 
issuance of a Statement of the Case on that issue.  As such, 
the issue is properly characterized as service connection for 
an abdominal hernia.  

The Board continues to note that, with respect to the hernia 
claim, the record does not reflect that the RO has complied 
with the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the hernia matter, evidential development is 
also in order.  The report of medical history at service 
retirement includes note of an umbilical hernia in the past.  
Notably, however, service medical records prior to 1956 are 
not associated with the claims file and there is no 
indication that such have been deemed unavailable.  A further 
attempt to locate the veteran's service medical records is 
therefore necessary.  

Additionally, available VA outpatient records reference the 
fact that the veteran had multiple hernia surgeries, to 
include in 1988 and in 1993.  No records of VA or private 
surgeries, or of any treatment for a hernia subsequent to 
service are associated with the current record.  

The veteran has provided information relevant to treatment at 
Fort Dix Army Hospital and Memorial Hospital in Mount Holly, 
New Jersey.  The Fort Dix Army Hospital records contained in 
the claims file are dated only up until 1986 and no records 
from Memorial Hospital appear in the claims file.  Thus, 
remand to attempt to locate such records is warranted.  

Also, given the history of an in-service note of a past 
umbilical hernia and post-service complaints of continued 
hernia problems necessitating surgery, a contemporary 
examination to determine the nature, extent and etiology of 
an abdominal hernia or residuals thereof would be useful in 
deciding the veteran's service connection claim.   

The Board next notes that, in June 2001, the RO sent the 
veteran a letter in which it attempted to provide the notice 
required under 38 U.S.C.A. § 5103(a), relevant to the claims 
of service connection for bilateral otitis media/externa, 
bilateral hearing loss and tinnitus.  There are deficiencies 
in that VCAA notice.  

First, although generally advised as to VCAA duty to assist 
and of VA's obligations in connection with obtaining 
evidence, the record does not reflect that the veteran was 
specifically requested to submit competent evidence showing 
that he currently has diagnosed otitis media/externa.  

Also, the June 2001 letter advised the veteran that he was to 
send the requested information and evidence within 60 days of 
the date of the letter.  That time limit was consistent with 
a VA regulation then in effect, however, the United States 
Court of Appeals for the Federal Circuit has invalidated the 
VA regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  
The veteran has not been correctly advised as to the one-year 
time period, nor has he waived that response period.  

With respect to the veteran's hearing and ear complaints, 
moreover, the Board is of the opinion that further evidential 
development is indicated.  Again, an additional search for 
service medical records is necessary to ensure consideration 
of a complete and accurate service history.  

In any case, the service records currently in the claims file 
document the veteran's noise exposure due to infantry duties, 
as well as ear complaints to include hearing problems, 
infections, running and/or ringing in his ears during active 
service.  The veteran has cited to a continuity of such 
problems since service.  

The current medical evidence of record includes diagnoses of 
tinnitus and a hearing loss disability meeting VA's 
definition of disability under 38 C.F.R. § 3.385 (2002).  The 
medical opinions suggesting a link between such and service, 
however, appear to be based on a history provided by the 
veteran.  

In contrast, the July 1999 VA examiner indicated only that 
such causal link was a possibility, but that no opinion could 
be provided without review of audiometric test results, in 
particular those noted at service discharge.  Based on these 
facts further contemporary examination would be useful in 
determining the etiology of tinnitus and hearing loss and 
also to identify the existence and etiology of any current 
otitis media/externa.  

Finally, in September 2003, the veteran submitted a copy of 
his 1984 Social Security Administration (SSA) decision and 
award, based on consideration of back disability, knee 
disability, ulnar neuropathy and cardiac disability.  

In his September 2003 statement, the veteran expressed his 
intent that the additionally submitted evidence would be of 
assistance with respect to his current appeal.  The medical 
records listed in the award as relied upon by the SSA in 1984 
have not been obtained and it is not clear whether there have 
since been any modifications to that award.  

Thus, additional development is necessary.  Here the Board 
notes that, in any case, the veteran did not waive his right 
to initial consideration of the newly submitted SSA evidence 
by the originating agency.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003) and 38 C.F.R. § 20.1304 
(2001); cf. 67 Fed. Reg. 3099, 3105-3106 (January 23, 2002).  

For the above reasons, this case is REMANDED to the RO for 
the following:

1.  The RO should take appropriate steps 
to send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
In particular, the RO should invite the 
veteran to submit evidence that he 
currently has chronic otitis 
media/externa and that such is causally 
related to service.  The RO should also 
invite the veteran to identify or submit 
evidence of post-service treatment or 
evaluation of an abdominal hernia, 
hearing loss and/or tinnitus.  To enable 
VA to assist him in obtaining any 
identified records, the veteran should be 
requested to provide the appropriate 
identifying information and any necessary 
release concerning his post-service 
treatment and surgery for an abdominal 
hernia, to include relevant to a surgery 
in or around 1988/1989; treatment at the 
Army Hospital at Fort Dix, New Jersey, in 
1990; and, surgery at the Memorial 
Hospital in Mount Holly, New Jersey in 
1993.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request his to submit the 
outstanding evidence.  

3.  In any event, the RO should associate 
with the claims file contemporary records 
of VA medical treatment or evaluation for 
a hernia, tinnitus, hearing loss or 
otitis media/externa.  

4.  The RO should obtain from the SSA the 
medical records relied upon concerning 
the 1984 SSA award, as well as any 
documentation relevant to modifications 
made to the 1984 award or pertaining to 
any later SSA claims or awards.  

5.  The RO should make another attempt to 
secure additional service medical records 
through official channels, specifically 
records dated from November 1948 through 
1956.  

6.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for VA ear, nose and 
throat and audiological examinations.  
The claims folder and a copy of this 
remand MUST be made available to the 
examiners and review of such should be 
reflected in the completed examination 
reports.   Any indicated testing should 
be accomplished.  The examiners are 
requested to confirm or refute the 
existence of chronic otitis media or 
externa.  The examiners are requested to 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that 
currently existing tinnitus and hearing 
loss, as well as any identified chronic 
otitis media/externa, is related to the 
veteran's period of active service.  The 
examiners should include a discussion as 
to the significance, if any, of the 
veteran's in-service ear complaints and 
the findings and conclusions shown on the 
report of service retirement examination.  
The rationale for all opinions offered is 
requested.  

7.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the existence, nature and etiology of an 
abdominal hernia.  The claims folder, to 
include all additionally received 
evidence and information resulting from 
this remand, MUST be made available to 
the examiner and review of such should be 
reflected in the completed examination 
report.  Any indicated testing should be 
accomplished.  The examiner is requested 
to confirm or refute the current 
existence of an abdominal hernia, or to 
otherwise identify any disabling hernia 
residuals.  The examiner is requested to 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that any 
currently existing hernia or hernia 
residuals are related to the veteran's 
period of active service.  The rationale 
for all opinions offered is requested.  

8.  The RO should undertake any other 
development it determines to be 
indicated.

9.  After the above is completed, the RO 
should readjudicate the veteran's claims 
of service connection for tinnitus, 
hearing loss and otitis media/externa 
based on consideration of all the 
evidence received since issuance of the 
Statement of the Case.  With respect to 
the hernia claim, the RO should 
adjudicate such matter on a de novo basis 
with consideration of all of the evidence 
of record.  If any of the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he should be 
furnished a Supplemental Statement of the 
Case and afforded the appropriate period 
of time to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for the purpose of appellate 
disposition, if in order.  No action is required on the part 
of the veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


